Opinion issued February 3, 2015.




                                       In The

                                Court of Appeals
                                       For The

                           First District of Texas
                              ————————————
                               NO. 01-14-00523-CV
                             ———————————
    CINTAS CORPORATION NO. 2 AND WALDER A. MORGAN, Appellants
                                          V.
      CHARLES LLOYD HINSON AND WIFE, ROSA MARIA HINSON,
                          Appellees


                    On Appeal from the 405th1 District Court
                           Galveston County, Texas
                       Trial Court Case No. 12-CV-1815


                           MEMORANDUM OPINION

       The parties have filed a joint motion to set aside judgment and remand the

cause pursuant to settlement. They represent that they have reached an agreement

1
       Counsel for Appellant: George W. Vie
       Counsel for Appellee: Alton C. Todd
       Trial Court Judge: Judge Michelle M. Slaughter
to settle this matter and request that we grant their motion to remand pursuant to

Texas Rule of Appellate Procedure 42.1(a)(2)(B). The parties also request that the

surety, Liberty Mutual Insurance Company, be released from its obligation on the

supersedeas bond.

      We grant the joint motion, vacate the trial court’s judgment without regard

to the merits, and remand this cause to the trial court for rendition of an agreed

final judgment. See id. The clerk of the trial court shall release the surety, Liberty

Mutual Insurance Company, from further liability on the supersedeas bond filed in

the case.

      We dismiss all pending motions as moot.



                                  PER CURIAM
Panel consists of Justices Massengale, Brown, and Huddle.




                                          2